Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 12/27/21 is acknowledged.  Claims 1-16 are pending. Claim 1 is amended. 

Specification
The amended abstract of the disclosure submitted on 12/27/21 is acknowledged and accepted. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed methods are novel and non-obvious over the teachings of the prior art.  The closest prior art is Sertchook et al. (US 2014/0147396).
Sertchook et al. teach a method for the treatment of rosacea (e.g. abstract, paragraph 0017, 0030) comprising topically applying to the skin of a subject in need of said treatment a pharmaceutical composition, the pharmaceutical composition comprising from about 2.5% to about 10% benzoyl peroxide as an active ingredient (e.g. paragraphs 0032 claim 5), and a pharmaceutically acceptable carrier or excipient (e.g. paragraph 0042) wherein the composition is a cream or emulsion (e.g. paragraph 0043), wherein the benzoyl peroxide is the only active ingredient in said pharmaceutical composition (e.g. paragraph 0018; Examples; claim 1). Sertchook et al. teach that the composition is administered daily over 12 weeks (e.g. paragraph 0185).  Sertchook et al. do not suggest a longer time period of “about 52 weeks”.  It would not have been obvious to have selected a time frame of about 52 weeks, especially given the potential skin irritation of BPO. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619